Citation Nr: 0603315	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  00-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sexual dysfunction, prostate problems, urinary disorder, and 
colon disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which denied § 1151 benefits for sexual 
dysfunction, prostate problems, urinary disorder, and colon 
disorder.  The Board reviewed this matter on a number of 
occasions and remanded the matter to the RO, the first 
instance being in July 2001, then again in November 2003, 
September 2004, and August 2005.  A review of the record 
indicates that all procedure and development directed via 
remand has been accomplished; thus, the Board may proceed 
with its review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Probative medical evidence establishes that the veteran's 
sexual dysfunction, prostate problems, urinary disorder, and 
colon disorder were not caused by VA hospital care or medical 
treatment; carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care or medical 
treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation, pursuant to the provisions of 
38 U.S.C.A. § 1151, for sexual dysfunction, prostate 
problems, urinary disorder, and colon disorder have not been 
met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in July 2001.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in March 2000, which was before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in 
July 2001 did not comply with all four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); however, 
additional development letters were sent in September 2004 
and October 2005 by the Appeals Management Center (AMC).  The 
October 2005 letter complies with all requirements in that 
it: (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence that VA will seek to provide; (3) informs the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) requests the claimant to please 
provide any evidence or information pertaining to his claim.  
This language fulfills the last requirement in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VCAA only requires that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  
Once this has been accomplished, all due process 
concerns have been satisfied.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in 
response to the third VCAA notice, the veteran requested 
an expedited review in October 2005, stating that he had 
no additional evidence to submit.  In a recent opinion, 
VA General Counsel held that section 5103(a) does not 
require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.  The failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect 
to this "fourth element" was harmless, non-prejudicial 
error, if error at all.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board concludes that the discussions in the March 2000 
rating decision, the June 2000 Statement of the Case (SOC), 
and the Supplemental Statement(s) of the Case (SSOC) dated in 
August 2000, March 2001, December 2002, February 2004, June 
2005, and November 2005, adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim.  The Board observes that the SSOCs informed the 
veteran of the implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  VA scheduled the veteran 
for VA examinations in November 1999, August 2001, September 
2001, July 2003, October 2004, and April 2005, which 
collectively addressed the nature and etiology of the 
veteran's sexual dysfunction, prostate problems, urinary 
disorder, and colon disorder.  There is no further duty to 
provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant an additional remand, and his procedural 
rights have not been abridged.  Bernard, 4 Vet. App. 384 
(1993).

Law and Regulations

Title 38, U.S.C., section 1151, in pertinent part, 
provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

When after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).
Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony, 
argument, and briefs, various private reports, VA records for 
treatment from 1990-1992, 1996 to 2005, and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that in December 1990 a VA physician, 
who lacked the proper skill, negligently or carelessly, 
administered a barium enema on him.  Allegedly as a result of 
this VA physician's treatment, the veteran currently has a 
disability that includes sexual dysfunction, prostate 
problems, urinary disorder, and colon disorder.  In this 
regard, the Board notes initially that the relationship 
between the barium enema and the alleged current disability 
is a question of medical etiology; therefore, competent 
medical evidence is required.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because the veteran is a layperson, his contention 
that there is a causal relationship is not competent 
evidence.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Competent evidence in this matter indicates 
that compensation under 38 U.S.C.A. § 1151 is not warranted 
for any sexual dysfunction, prostate problems, urinary 
disorder, or colon disorder.  

VA outpatient records show the veteran underwent a barium 
enema, among other diagnostic procedures, in December 1990.  
Treatment records indicate the hospital course was 
"benign."  Within one week of undergoing the barium enema 
the veteran complained of being unable to urinate, being 
unable to empty out, having a slow stream, dysuria, 
dribbling, frequency, and nocturia. The assessment was 
obstructive uropathy.  The diagnosis in January 1991 was 
benign prostatic hypertrophy.  By August 1991, the veteran 
reported that he had been having trouble with erections for 
one year; the impression was impotence.  Treatment records 
show the veteran's urinary and sexual dysfunction complaints 
continued to the present and he underwent transurethral 
resection of the prostate in June 1998.  He also began to 
complain of bowel problems in 1998 and underwent diagnostic 
procedures including a colonoscopy.  The post-operative 
diagnosis was mild diverticulosis, narrow stools, and 
internal hemorrhoids.

The only positive medical evidence of a relationship is 
contemporaneously recorded treatment records, which 
demonstrate the veteran's subjective complaints related to 
urinary and rectal abnormalities did begin after having a 
barium enema in 1990.  In this regard, a veteran's statements 
are competent as to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. at 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  But as stated earlier, 
diagnosis of disability and determination of medical etiology 
requires professional evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The record includes numerous VA 
examinations completed for purposes of determining the nature 
and etiology of the veteran's claimed urinary, prostate, 
sexual, and bowel-related disorders.  Only one examiner 
addressed the quality of care given during the administration 
of the barium enema; and he concluded that there was no 
carelessness.  The opinion is bolstered by the records from 
the veteran's December 1990 hospitalization, which describe 
his care as "benign," i.e., without complication and 
uneventful.  A section 1151 claim filed on or after October 
1, 1997, such as in the instant case, cannot prevail without 
evidence of fault on VA's part.  

Notwithstanding an absence of fault, further inquiry into a 
relationship between the barium enema and the veteran's 
current urinary, prostate, sexual, and bowel-related symptoms 
or disorders, reveals no competent evidence of a link.  
Although the numerous medical opinions of record vary in 
probative value, the one aspect each has in common is the 
absence of any assertion that substantiates a causal 
relationship between the 1990 barium enema procedure and any 
of the veteran's current urinary, prostate, sexual, and 
bowel-related disorders.  Each examiner, who did express an 
opinion, concluded that there was no relationship between the 
barium enema and the current urinary, prostate, sexual, and 
bowel-related symptoms.  The pertinent medical opinions all 
conclude that the veteran's current disorders are likely 
related to other factors, such as the veteran's age, the 
transurethral resection of the prostate, a likely penchant 
for pellet formation in stool, systemic hypertension, and 
benign prostatic hypertrophy.  VA outpatient records, dated 
in 2002 and 2003, also show that the veteran's treating 
physician attributed his erectile dysfunction to advancing 
age and his urinary symptoms to the transurethral resection 
of the prostate.

The statements by J.V.T., M.D. and P.M.B., M.D. do not 
address the veteran's particular circumstances, but rather, 
discuss the relationship between prostate surgery and normal 
male sexual function in general terms.  These reports do not 
establish any relationship between the barium enema and the 
veteran's sexual dysfunction, prostate problems, urinary 
disorder, and colon disorder.  Consequently, the statements 
have little probative value as competent evidence of fault on 
VA's part or a relationship between the barium enema 
procedure and the veteran's sexual dysfunction, prostate 
problems, urinary disorder, and colon disorder.

In summary, there is no competent evidence that the veteran's 
current sexual dysfunction, prostate problems, urinary 
disorder, and colon disorder are causally related to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the provision of medical treatment, specifically, a barium 
enema.  The benefit of the doubt doctrine is not for 
application with regard to the claim for section 1151 
compensation for sexual dysfunction, prostate problems, 
urinary disorder, and colon disorder because the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
section 1151 compensation for sexual dysfunction, prostate 
problems, urinary disorder, and colon disorder is not 
warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for sexual dysfunction, 
prostate problems, urinary disorder, and colon disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


